--------------------------------------------------------------------------------

Exhibit 10.1
 
DATED NOVEMBER 18, 2008
 


F3 CAPITAL


and


VANTAGE DEEPWATER COMPANY



_________________________________________________


SHARE SALE AND PURCHASE AGREEMENT
relating to
MANDARIN DRILLING CORPORATION
_________________________________________________

 
 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is dated November 18, 2008


BETWEEN:


(1)
F3 CAPITAL, a company organised and existing under the laws of the Cayman
Islands having its registered office at c/o Campbell Corporate Services Limited,
Scotia Centre, PO Box 268, Grand Cayman KY1-1104, Cayman Islands (the “Seller”);
and



(2)
VANTAGE DEEPWATER COMPANY, a company organised and existing under the laws of
the Cayman Islands, having its registered office at PO Box 309, Ugland House,
Grand Cayman KY1-1104, Cayman Islands (the “Buyer”)



(together the “Parties” and each individually a “Party”)


WHEREAS:


(A)
The Company (as defined below) entered into a shipbuilding contract dated 13
September 2007 (the “Shipbuilding Contract”) with Daewoo Shipbuilding & Marine
Engineering Co., Ltd. (the “Builder”) in respect of the construction of one (1)
drillship having hull number 3601 (the “Vessel”);



(B)
By a purchase agreement dated as of 24 March 2008 (the “Purchase Agreement”) the
Company has agreed to sell the Vessel to Offshore Group Investment Limited
(“OGIL”), a company organised and existing under the laws of the Cayman Islands
and an affiliate of the Buyer;



(C)
The Seller and the Buyer have agreed terms which are set out below for the sale
and purchase of the Sale Shares (as defined below) of the Company and for the
termination of the Purchase Agreement.



NOW IT IS HEREBY AGREED AS FOLLOWS:


1
DEFINITIONS



1.1
In this Agreement, unless the context otherwise requires:



“Closing” means closing of the sale and purchase of the Sale Shares in
accordance with this agreement and the satisfaction of all conditions contained
herein.


“Closing Date” means the date of the initial Closing and each subsequent
Closing.


“Company” means Mandarin Drilling Corporation, a company organised and existing
under the laws of the Marshall Islands, having its registered office at Trust
Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH96960.

 
 

--------------------------------------------------------------------------------

 

“Construction Supervision Agreement” means the agreement by and between the
Company and the Buyer to perform construction management services for the
Vessel.


“Encumbrance” means any preemptive right, encumbrance, lien, including any
maritime lien, mortgage, deed of trust, pledge, assignment, security interest,
charge, preference, participation interest, priority or security agreement.


“Loan Agreement” means the loan agreement between the Seller and the Buyer
whereby the Seller will make available to the Buyer within ten (10) days after
the consummation of this Agreement the sum of US$20,000,000 on the terms set out
in the loan agreement, including, inter-alia, interest at eight percent (8%) per
annum.


“Management Agreement” means the management agreement by and between the Company
and the Buyer for the marketing and operational management of the Vessel.


“New Warrants” means the warrants to purchase ordinary shares, par value $.001
per share, of Vantage Drilling Company to be issued to Seller at Closing
substantially in the form attached as Exhibit A hereto.


“Option Agreement” means the option agreement to purchase one deepwater
drillship (hull no. 3602) by and between Valencia Drilling Corporation and the
Buyer.


“Original Warrants” means the warrants issued by Vantage Drilling Company to the
Seller on June 12, 2008 evidenced by the warrant certificate number VTG-WS 0008
at an exercise price of US$6.00 per share.


“Sale Shares” means an aggregate of 4,500 shares in the name of the Seller of
US$1 par value each in the Company, all of which have been fully paid.


“Shareholders’ Agreement” means the agreement between the Buyer and the Seller
governing their shareholdings in the Company.


“Termination Agreement” means the agreement between the Company and OGIL to
terminate the Purchase Agreement with immediate effect.


1.2
Clause headings are inserted for convenience of reference only and shall be
ignored in the interpretation of this Agreement.



1.3
In this Agreement, unless the context otherwise requires, references to clauses
are to be construed as references to clauses of this Agreement.



2
AGREEMENT TO SALE AND PURCHASE



On the terms of this agreement the Seller agrees to sell and the Buyer agrees to
purchase with effect from Closing all of the Sale Shares with full title
guarantee, free of any Encumbrances and together with all rights that attach (or
may in the future attach) to them.

 
2

--------------------------------------------------------------------------------

 

3
CONSIDERATION



3.1
The consideration for the Sale Shares is as follows:



 
3.1.1
the payment of US$40,000,000, payment of which has already been made by the
Buyer to the Company pursuant to the Purchase Agreement, and receipt of which is
hereby acknowledged;



 
3.1.2
the payment of an aggregate of US$149,750,000 in tranches by or on behalf of the
Buyer to TMT Co. Ltd; and



 
3.1.3
the issue of an aggregate of 1,983,471 New Warrants in tranches to the Seller in
the form attached as Exhibit A hereto.



3.2
Seller shall:



 
3.2.1
Exercise the Original Warrants to acquire 25,000,000 ordinary shares, par value
$.001 per share, of Vantage Drilling Company, which shall rank pari passu in all
respects with the existing ordinary shares of Vantage Drilling Company (the
“Original Warrant Shares”).



 
3.2.2
Seller shall be entitled to registration rights for the Original Warrant Shares,
the New Warrants and for the ordinary shares, par value $.001 per share, of
Vantage Drilling Company, underlying the New Warrants.



4
CLOSING



4.1
On the initial Closing Date and each subsequent Closing Date, the following
shall have taken place:



 
4.1.1
the Seller shall deliver to the Buyer:



4.1.1.1
an original certificate for at least 630 of the Sale Shares; and



4.1.1.2
a transfer instrument in respect of such Sale Shares, duly signed for the Seller
in favour of the Buyer;



 
4.1.2
the Seller shall procure that any appropriate resolutions of the Board of
Directors of the Company and/or the shareholders of the Company as may be
necessary to give effect to the provisions of this Agreement are passed.



 
4.1.3
the Buyer shall deliver to the Seller:


 
3

--------------------------------------------------------------------------------

 

4.1.3.1
a warrant instrument in respect of the New Warrants duly executed by the Buyer
in the form attached at Exhibit A for at least 277,686 New Warrants; and



4.1.3.2
the payment of at least USD$20,965,000 to TMT Co Ltd. by wire transfer to an
account designated by TMT Co Ltd. at least two business days prior to such
Closing Date.



 
4.1.4
the Seller and the Buyer shall (or shall procure that the relevant parties)
enter into:



4.1.4.1
the Shareholders’ Agreement;



4.1.4.2
the Loan Agreement;



4.1.4.3
the Termination Agreement;



4.1.4.4
the Management Agreement;



4.1.4.5
the Construction Supervision Agreement;



4.1.4.6
the Option Agreement; and



4.1.4.7
the Registration Rights Agreement.



 
4.1.5
Buyer shall procure that any appropriate resolutions of the Board of Directors,
or any committee of the Board of Directors, of the Company as may be necessary
to give effect to the provisions of this Agreement are passed.



5
REPRESENTATIONS AND WARRANTIES



5.1
Each of the Buyer and the Seller represents to the other that:



 
5.1.1
it is duly incorporated and presently validly existing;



 
5.1.2
this Agreement is duly executed by them and is valid, binding and enforceable
against them.



5.2
The Seller also represents and warrants to the Buyer that the Company has (a)
had no operations other than those related to the Shipbuilding Contract, (b) no
assets other than the Shipbuilding Contract pursuant to which the Seller has
paid various sums to the Builder to the date of this Agreement and (c) no
liabilities or obligations other than the Shipbuilding Contract.



5.3
The Seller represents to the Buyer that the authorized capital of the Company
consists of 10,000 ordinary shares, par value USD $1.00 per share, of which
10,000 shares are issued.  The Seller is and will be on each Closing Date the
owner of record and beneficial owner and holder of the Sale Shares delivered on
such Closing Date, free and clear of all Encumbrances.


 
4

--------------------------------------------------------------------------------

 

5.4
The Buyer warrants and represents to the Seller that it has obtained all the
necessary corporate authorisations and has all the necessary powers and
authority to issue the Original Warrant Shares and to enter into the agreements
contemplated hereby and that the issue of the Original Warrant Shares to the
Seller will not breach any terms of the memorandum and articles of association
of Vantage Drilling Company, the Companies Law of the Cayman Islands or any
legislation or regulations governing the American Stock Exchange.



5.5
All warranties, conditions and other terms implied by statute or common law are,
to the fullest extent permitted by law, excluded from this Agreement.



6
ADDITIONAL AGREEMENTS



6.1
Seller agrees to exercise the Original Warrants in full within sixty days from
the date hereof.  The Seller agrees further to exercise the Original Warrants in
increments of at least 3,500,000 ordinary shares (each an “Exercise”).



6.2
Buyer agrees that within seven business days of receipt of the proceeds from
each Exercise to purchase at least 630 Sale Shares.



7
CONDITIONS TO CLOSING



7.1
The Buyer’s obligation to purchase the Sale Shares at each Closing is subject to
the fulfillment of or written waiver by Buyer prior to such Closing of each of
the following conditions:



 
7.1.1
The representations and warranties of the Seller contained in Section 5 shall be
true on and as of each Closing with the same effect as though such
representations and warranties had been made on and as of the date of such
Closing.



 
7.1.2
All covenants, agreements and conditions contained in this Agreement to be
performed by Seller on or prior to such Closing shall have been performed or
complied with in all material respects.



 
7.1.3
The Seller shall have delivered on the Closing a certificate signed by an
officer of the Seller certifying that the conditions specified in Section 7.1.1
and 7.1.2 have been fulfilled.



 
7.1.4
The Buyer shall have received proceeds from the Seller for the exercise of the
Original Warrants of at least USD $21,000,000.


 
5

--------------------------------------------------------------------------------

 

 
7.1.5
The Buyer shall have received the certificates for such Sale Shares as provided
for under Section 4.1.1.



 
7.1.6
The Seller shall have executed and delivered the agreements set forth in Section
4.1.4 on the initial Closing Date.



7.2
The Seller’s obligation to sell the Sale Shares at each Closing is subject to
fulfillment of or written waiver by Seller prior to such Closing of each of the
following conditions:



 
7.2.1
The representations and warranties of the Buyer contained in Section 5 shall be
true on and as of each Closing with the same effect as though such
representations and warranties had been made on and as of the date of such
Closing.



 
7.2.2
All covenants, agreements and conditions contained in this Agreement to be
performed by Buyer on or prior to such closing shall have been performed or
complied with in all material respects.



 
7.2.3
The Buyer shall have delivered on the Closing a certificate signed by an officer
of the Buyer certifying that the conditions specified in Section 7.2.1 and 7.2.2
have been fulfilled.



 
7.2.4
The Buyer shall have delivered the purchase price for such Sale Shares as
provided for under Section 4.1.3.



 
7.2.5
The Buyer shall have executed and delivered the agreements set forth in Section
4.1.4 on the Initial Closing Date.



8
GENERAL INDEMNITY



Each party (for the purposes of this clause), the “indemnifying Party” hereby
agrees to pay promptly or, as the case may be, hold the other party (the
“indemnified Party,” which expression shall include, its affiliates, and its or
their respective directors, officers, employees and stockholders), harmless (on
a full indemnity basis) and keep the indemnified Party or indemnified Parties
indemnified against any liability, loss, charge, claim, demand, action,
proceeding, damage, judgment, order or other sanction, enforcement, penalty,
fine, fee, commission, interest, encumbrance, cost and expense of whatsoever
nature which arises or is suffered or incurred by or imposed on the indemnified
Party (each a “Liability”) that arises from (i) any breach of any representation
or warranty given, made or repeated by an indemnifying Party or in any
certificate or other document given or issued pursuant hereto, and (ii) any
breach of any covenant or undertaking made or given by an indemnifying Party in
this Agreement.  Provided that the indemnifying Party shall not have any
liability under this Clause unless the aggregate amount of the Liabilities for
which the indemnifying Party would be liable under this Clause is greater than
$100,000.

 
6

--------------------------------------------------------------------------------

 

9
POST-CLOSING MATTERS



9.1
Following Closing, the Buyer unconditionally and irrevocably undertakes to the
Seller that:



 
9.1.1
It will use its reasonable endeavours to obtain additional sources of funding
for general corporate and business purposes through either:



9.1.1.1
third party investors; and/or



9.1.1.2
existing shareholders of the Buyer; and/or



9.1.1.3
the sale of one or more of the Buyer’s jack up rigs;



in order to promote value in its business and its shares and in order to
maintain the value in the Original Warrant Shares and any other shares in the
capital of the Buyer that have been or will be in the future issued to the
Seller; and


 
9.1.2
in the event that the Buyer wishes to issue any further shares in its capital to
any third party other than pursuant to a registered offering, it shall give no
less than seven days prior written notice to the Seller stating the number of
shares to be issued and the price of the shares.  The Seller shall have the
option to subscribe for, at the price stated in the notice, that proportion of
the shares proposed to be issued which the number of shares held by the Seller
in the capital of the Buyer bears to the total number of shares in the Buyer in
issue at the time the Buyer gives its notice to the Seller.  The Seller may
exercise the option by giving notice to the Buyer, at any time within seven days
following the Buyer’s notice, accompanied by a banker’s draft made payable to
the Buyer in respect of full payment for the shares to be subscribed for;



 
9.1.3
it shall procure that the directors of the Buyer use their powers under the
Buyer’s memorandum and articles of association to appoint one (1) representative
from the Seller as an additional director of Vantage Drilling Company with
effect as of the initial Closing Date.



10
NOTICES



10.1
Any and all notices to be given under the terms of this Agreement shall be given
in writing and shall be delivered personally or by facsimile or first class post
to the following addresses:


 
7

--------------------------------------------------------------------------------

 

10.1.1
To the Seller:



F3 Capital
c/o Campbell Corporate Services Limited
Scotia Centre,
PO Box 268,
Grand Cayman
KY1-1104,
Cayman Islands
Fax: (345) 949 8613


with a copy to:


Ince & Co
International House
1 St Katherine’s Way
London E1W 1AY


Fax: +44 20 7481 4968
Ref: WJM/8643


10.1.2
To the Buyer:



Vantage Deepwater Company
c/o Vantage Drilling Company
777 Post Oak Blvd., Suite 610
Houston, Texas 77056
Fax: (281) 404 4749


10.2
Notice shall be effective, in the case of a letter, on delivery, and in the case
of a facsimile, on receipt by the sender of a confirmed transmission report.



11
COUNTERPARTS



This Agreement may be executed in any number of counterparts each of which, when
so executed, shall be deemed to be an original but such counterparts shall
together constitute but one and the same instrument.


12
THIRD PARTY RIGHTS



A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Agreement.

 
8

--------------------------------------------------------------------------------

 

13
FEES AND COSTS



Each Party shall be responsible for its own fees and expenses in relation to the
preparation, execution and completion of this Agreement.


14
FURTHER ASSURANCE



The Parties agree to do all such things as may be necessary or advantageous in
order to give full effect to the terms and scope and purpose of this Agreement.


15
CONFIDENTIALITY



15.1
The Parties agree to treat as confidential all documents and other information
which they may obtain in connection with this Agreement unless disclosure of
such information is expressly permitted by prior agreement of the other party,
required by law, or is made in connection with a request from, or other
disclosure to a regulatory authority or governmental agency or authority,
including the U.S. Department of Justice or the U.S. Securities and Exchange
Commission.



15.2
The Parties shall not make any press releases without the prior approval of the
other parties except as may be required by law.



16
MISCELLANEOUS



16.1
This Agreement shall be governed by and construed in accordance with English
law.



16.2
The Parties irrevocably agree that the courts of England in London have
exclusive jurisdiction to settle any disputes or other matters whatsoever
arising under or in connection with this Agreement (including a dispute relating
to non-contractual obligations arising in connection with this Agreement) and
any disputes or other such matters arising in connection with the negotiation,
validity or enforceability of this Agreement or any part thereof, and the
Parties accordingly irrevocably and unconditionally submit to the jurisdiction
of such courts.



16.3
Each Party irrevocably consents to the service of process relating to any
proceedings before the English courts in connection with this Agreement by
mailing or delivering a copy of the process to its address for the time being
applying under clause 10.1.



16.4
The agreements contained in this clause 16 shall be severable from the rest of
this Agreement and shall remain valid, binding and in full force and shall
continue to apply notwithstanding this Agreement or any part thereof being held
to be avoided, rescinded, terminated, discharged, frustrated, invalid,
unenforceable, illegal and/or otherwise of no effect for any reason.


 
9

--------------------------------------------------------------------------------

 

EXECUTION PAGE


 
 
IN WITNESS WHEREOF this Agreement has been signed on the day and year first
above written.






SIGNED and DELIVERED
)
   
as a DEED
)
   
by
)
/s/ Hsin Chi Su  
for and on behalf of
)
Hsin Chi Su
 
F3 CAPITAL
)
President    
)
                   
SIGNED and DELIVERED
)
   
as a DEED
)
   
by
)
/s/ Paul A. Bragg  
for and on behalf of
)
Paul A. Bragg
 
VANTAGE DEEPWATER COMPANY
)
Chief Executive Officer    
)
                   
ACKNOWLEDGED AND AGREED TO
)
   
by
)
   
VANTAGE DRILLING COMPANY
)
/s/ Paul A. Bragg    
)
Paul A. Bragg
      Chief Executive Officer  


 
10

--------------------------------------------------------------------------------

 

EXHIBIT A


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. WARRANTHOLDERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.


SHARE PURCHASE WARRANT
To Purchase Ordinary Shares of VANTAGE DRILLING COMPANY


For value received, Vantage Drilling Company, a Cayman Islands exempted company
(the “Company”) hereby grants to F3 Capital, (the “Warrantholder,” or “Holder”),
and its assigns, the right, upon the terms and subject to the conditions
hereinafter set forth, at any time during the period commencing on ____________
____, 2008 and ending at 5:00 p.m. Houston, Texas time on ___________ ___, 20___
(the “Expiration Date”), to subscribe for and purchase from the Company up to
_______________________ (_________) fully paid and nonassessable ordinary shares
of the Company (“Warrant Shares”) at an exercise price per share of $2.50 (the
“Exercise Price”). The exercise price and the number of shares for which the
Warrant is exercisable shall be subject to adjustments as provided herein.  The
Warrants are delivered pursuant that certain Share Sale and Purchase Agreement
by and among the Company dated November 18, 2008.


1.              Title of Warrant.  Prior to the expiration hereof and subject to
compliance with applicable laws, this Warrant and all rights hereunder are
transferable, in whole or in part, at the office or agency of the Company
referred to in Section 2(c) below, by the registered holder hereof (the
“Holder”) in person or by duly authorized attorney, upon surrender of this
Warrant and the Assignment Form attached hereto properly endorsed.

 
A-1

--------------------------------------------------------------------------------

 

2.              Exercise of Warrant.


(a)            The purchase rights represented by this Warrant are exercisable,
by the Holder, in whole or in part, in accordance with Section 2(b), at any time
before the Expiration Date.


(b)            This Warrant shall be exercised, in whole or in part, by the
surrender of this Warrant and the Notice of Exercise attached hereto duly
executed at the office of the Company (or such other office or agency of the
Company as it may designate in writing to the Holder at the address of the
Holder appearing on the books of the Company), and upon payment of the Exercise
Price of the shares thereby purchased (by cash, check, or cancellation of
indebtedness of the Company to the Holder, if any, at the time of exercise in an
amount equal to the purchase price of the shares thereby purchased); whereupon
the Holder shall be entitled to receive a certificate for the number of Warrant
shares so purchased. The Company agrees that upon due exercise of this Warrant
by the Holder, the shares so purchased shall be and be deemed to be issued to
the Holder as the record owner of such shares as of the close of business on the
date on which this Warrant is exercised.


(c)            In lieu of the cash payment set forth in Section 2(a) above, the
Holder shall have the right (“Conversion Right”) to convert this Warrant in its
entirety (without payment of any kind) into that number of Warrant shares equal
to the quotient obtained by dividing the Net Value (as defined below) of the
Warrant Shares underlying this Warrant by the Fair Market Value (as defined
below) of one Warrant Share. As used herein, (A) the Net Value means the
aggregate Fair Market Value of the Warrant shares subject to this Warrant minus
the aggregate exercise price; and (B) the Fair Market Value of one Warrant share
means:


(i)             in respect of any Warrant share on any date herein specified,
the closing price per share of the ordinary shares, par value $.001 per share,
of the Company (the “Ordinary Shares”) on such date. If the Ordinary Shares are
listed or admitted to trading on a national securities exchange, the closing
price shall be the last sale price, regular way, or, in case no such sale takes
place on such day, the average of the closing bid and asked prices, regular way,
in either case as reported in the principal consolidated transaction reporting
system with respect to securities listed or admitted to trading on the American
Stock Exchange or, if the Ordinary Shares are not listed or admitted to trading
on the American Stock Exchange, as reported in the principal consolidated
transaction reporting system with respect to securities listed on the principal
national securities exchange on which the Ordinary Shares are listed or admitted
to trading. If the Ordinary Shares are not listed or admitted to trading on any
national securities exchange, the Fair Market Value;

 
A-2

--------------------------------------------------------------------------------

 

(ii)            if the exercise is in connection with a merger, acquisition or
other consolidation pursuant to which the Company is not the surviving party,
the Fair Market Value of one ordinary share shall be deemed to be the value
received by the holders of the Company’s ordinary share pursuant to such Merger
Transaction; and


(iii)           shall be as determined in good faith by the Company’s Board of
Directors.


(d)            Certificates for shares purchased hereunder shall be delivered to
the Holder within a reasonable period of time after the date on which this
Warrant is exercised.


(e)            The Company covenants that all ordinary shares which may be
issued upon the exercise of this Warrant will be duly authorized, validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).


3.              No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. With respect to any fraction of a share called for upon the exercise of
this Warrant, an amount equal to such fraction multiplied by the current Fair
Market Value at which each share may be purchased hereunder shall be paid in
cash to the Holder.


4.              Charges, Taxes and Expenses.  Issuance of certificates for
Warrant Shares upon the exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax or other incidental expense in respect
of the issuance of such certificate, all of which taxes and expenses shall be
paid by the Company, and such certificates shall be issued in the name of the
Holder or in such name or names as may be directed by the Holder; provided
however that in the event certificates for Warrant Shares are to be issued in a
name other than the name of the Holder, this Warrant when surrendered for
exercise shall be accompanied by the Assignment Form attached hereto duly
executed by the Holder; and provided further that upon any transfer involved in
the issuance or delivery of any certificates for Warrant Shares, the Company may
require reimbursement for any transfer tax.

 
A-3

--------------------------------------------------------------------------------

 

5.              Rights as Stockholders.  This Warrant does not entitle the
Holder to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof.


6.              Exchange and Registry of Warrant.  This Warrant is exchangeable,
upon the surrender hereof by the Holder at the above-mentioned office or agency
of the Company, for a new Warrant of like tenor and dated as of such exchange.
The Company shall maintain at such office or agency a registry showing the name
and address of the Holder. This Warrant may be surrendered for exchange,
transfer or exercise, in accordance with its terms, at such office or agency of
the Company, and the Company shall be entitled to rely in all respects, prior to
written notice to the contrary, upon such registry.


7.              Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt
by the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of such Warrant, if mutilated, the Company will
make and deliver a new Warrant of like tenor and dated as of such cancellation,
in lieu of this Warrant provided, that in the case of mutilation, no indemnity
shall be required if this Warrant in identifiable form is surrendered to the
Company for cancellation.


8.              Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday, then such
action may be taken or such right may be exercised on the next succeeding day
not a legal holiday.


9.              Adjustment and Termination.


(a)            Stock Dividends-Split-Ups.  If, after the date hereof, and
subject to the provisions of Section 9(f) below, the number of outstanding
Shares is increased by a stock dividend payable in Ordinary shares, or by a
split-up of Ordinary shares, or other similar event, then, on the effective date
of such stock dividend, split-up or similar e vent, the number of Ordinary
shares issuable on exercise of this Warrant shall be increased in proportion to
such increase in outstanding Ordinary shares.


(b)            Extraordinary Dividends.  If the Company, at any time, shall pay
a dividend or make a distribution in cash, securities or other assets to the
holders of Ordinary shares, other than (i) as described in Sections 9(a), 9(c)
or 9(e) or (ii) regular quarterly or other periodic dividends or (any such
non-excluded event being referred to herein as an “Extraordinary Dividend”),
then the Exercise Price shall be decreased, effective immediately after the
effective date of such Extraordinary Dividend, by the amount of cash and/or fair
market value (as determined by the Company’s Board of Directors, in good faith)
of any securities or other assets paid on each Ordinary Share in respect of such
Extraordinary Dividend.

 
A-4

--------------------------------------------------------------------------------

 

(c)            Aggregation of Shares.  If, after the date hereof the number of
outstanding Ordinary Shares is decreased by a consolidation, combination,
reverse stock split or reclassification of Ordinary shares or other similar
event, then, on the effective date of such consolidation, combination, reverse
stock split, reclassification or similar event, the number of Ordinary shares
issuable on exercise of this Warrant shall be decreased in proportion to such
decrease in outstanding Ordinary Shares.


(d)            Adjustments in Exercise Price.  Whenever the number of shares
that may be issued upon the exercise of this Warrant is adjusted, as provided in
Section 9(a), 9(b) and 9(c) above, the Exercise Price shall be adjusted (to the
nearest cent) by multiplying such Exercise price, immediately prior to such
adjustment, by a fraction, (i) the numerator of which shall be the number of
Ordinary shares that may be issued upon the exercise of this Warrant immediately
prior to such adjustment, and (ii) the denominator of which shall be the number
of Ordinary shares that may be issued immediately thereafter.


(e)            Replacement of Securities upon Reorganization, etc.  In case of
any reclassification or reorganization of the outstanding Ordinary Shares (other
than a change covered by Section 9(a), 9(b) and 9(c) hereof), or, in the case of
any merger or consolidation of the Company with or into another corporation
(other than a consolidation or merger in which the Company is the continuing
corporation and that does not result in any reclassification or reorganization
of the outstanding Ordinary Shares, or, in the case of any sale or conveyance to
another corporation or entity of the assets or other property of the Company as
an entirety or substantially as an entirety, in connection with which the
Company is dissolved, the holder shall thereafter have the right to purchase and
receive, upon the basis and upon the terms and conditions specified in the
Warrants and in lieu of the Ordinary Shares of the Company immediately
theretofore receivable upon the exercise of the rights represented thereby, the
kind and amount of shares of stock or other securities or property (including
cash) receivable upon such reclassification, reorganization, merger or
consolidation, or upon a dissolution following any such sale or transfer, that
the Holder would have received if the Holder had exercised his, her or its
Warrant immediately prior to such event; and if any reclassification also
results in a change in Ordinary shares covered by Sections 9(a), 9(b) or 9(c),
then such adjustment shall be made pursuant to Sections 9(a), 9(b), 9(c), 9(d)
and this Section 9(e).  The provisions of this Section 9(e) shall similarly
apply to successive reclassifications, reorganizations, mergers or
consolidations, sales or other transfers.

 
A-5

--------------------------------------------------------------------------------

 

(f)             Notice of Adjustment.  Upon any adjustment of the securities
issuable upon exercise of this Warrant the Exercise Price for the shares, and/or
any increase or decrease in the number of shares purchasable upon the exercise
of this Warrant, the Company shall give written notice thereof, by first class
mail, postage prepaid, addressed to the Holder at the address of the Holder as
shown on the books of the Company. The notice of adjustment shall be accompanied
by a certificate of the Chief Financial Officer setting forth the number of
Warrant Shares purchasable upon exercise of the Warrant, the exercise price
after such adjustment, a brief statement of facts regarding the adjustment and
the computation by which such adjustment was made.


10.            Authorized Shares.  The Company warrants that its authorized
share capital will be sufficient to permit the issuance of the relevant number
of Ordinary Shares immediately following exercise in full of this Warrant.


11.            Restrictions on Transferability


 The Warrant Shares shall not be transferred, hypothecated or assigned before
satisfaction of the conditions specified in this Section 11, which conditions
are intended to ensure compliance with the provisions of the Securities Act of
1933, as amended (the “Securities Act”) with respect to the Transfer of any
Warrant Shares. Holder, by acceptance of this Warrant, agrees to be bound by the
provisions of this Section 11.


(a)            Restrictive Legend. Except as otherwise provided in this Section
11, each Warrant and each certificate for Warrant Shares initially issued upon
the exercise of this Warrant, and each certificate for Warrant Shares issued to
any subsequent transferee of any such certificate, shall be stamped or otherwise
imprinted with a legend in substantially the following form:


With respect to any Warrant:


“This Warrant has not been registered under the Securities Act of 1933, as
amended, and may not be transferred in violation of such Act, the rules and
regulations thereunder or the provisions hereof.”


With respect to each certificate for Warrant Stock:


“The securities represented by this Certificate have not been registered under
the Securities Act of 1933, as amended, and may not be transferred in violation
of such Act, the rules and regulations thereunder or the provisions of that
certain Warrant executed November ____, 2008, a copy of which is on file at the
principal office of Vantage Drilling Company.”

 
A-6

--------------------------------------------------------------------------------

 

(b)            Notice of Proposed Transfer. Prior to any Transfer or attempted
Transfer of the Warrant, in whole or in part, or any Warrant Shares issued under
the Warrant Shares, the holder of such Warrant Shares shall give four Business
Days’ prior written notice (a “Transfer Notice”) to the Company of such holder’s
intention to effect such Transfer, describing the manner and circumstances of
the proposed Transfer, and, in the event of any proposed Transfer pursuant to
Rule 144, obtain from counsel to such holder who shall be reasonably
satisfactory to the Company, an opinion that the proposed Transfer of such
Warrant or Warrant Shares, as the case may be, may be effected without
registration under the Securities Act. In the case of a proposed Transfer
pursuant to Rule 144, after receipt of the Transfer Notice and opinion, the
Company shall promptly (but in any event within five Business Days) notify the
holder of such Warrant, or Warrant Shares, as the case may be, as to whether
such opinion is reasonably satisfactory and, if so, such holder shall thereupon
be entitled to Transfer such Warrant or Warrant Shares in accordance with the
terms of the Transfer Notice. Each Warrant and each certificate, if any,
evidencing such Warrant shares issued upon such Transfer (other than, for the
avoidance of doubt, a transfer pursuant to an effective registration statement
under the Securities Act) shall bear the restrictive legend set forth in Section
11(a), unless in the opinion of such counsel such legend is not required in
order to ensure compliance with the Securities Act. The holder of the Warrant
Shares giving the Transfer Notice shall not be entitled to Transfer such Warrant
or Warrant Shares (other than any transfer pursuant to an effective registration
statement under the Securities Act) until receipt of notice from the Company
under this Section 11(b) that such opinion is reasonably satisfactory.


12.            Miscellaneous.


(a)            Issue Date.  The provisions of this Warrant shall be construed
and shall be given effect in all respect as if it had been issued and delivered
by the Company on the date hereof. This Warrant shall be binding upon any
successors or assigns of the Company. This Warrant shall constitute a contract
under the laws of the State of Texas and for all purposes shall be construed in
accordance with and governed by the laws of said state.


(b)            Restrictions on Transfer.  Neither this Warrant nor any of the
rights of Holder hereunder shall be transferable or assignable in any manner,
other than transfers to wholly-owned affiliates of Holder.

 
A-7

--------------------------------------------------------------------------------

 

(c)            Modification and Waiver.  This Warrant and any provisions hereof
may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of the same is sought.


(d)            Notices.  All notices, reports and other communications required
or permitted hereunder shall be in writing and may be delivered in person, by
telecopy with written confirmation, overnight delivery service or U.S. mail, in
which event it may be mailed by first-class, certified or registered, postage
prepaid, addressed to the Holder at its address as shown on the books of the
Company or to the Company at 777 Post Oak Boulevard, Suite 610, Houston, Texas
77056, Attention: General Counsel.  Each such notice, report or other
communication shall for all purposes under this Warrant be treated as effective
or having been given when delivered if delivered personally or, if sent by mail,
at the earlier of its receipt or 72 hours after the same has been deposited in a
regularly maintained receptacle for the deposit of the United States mail,
addressed and mailed as aforesaid, or, if sent by telecopier with written
confirmation, at the earlier of (i) 24 hours after confirmation of transmission
by the sending telecopier machine or (ii) delivery of written confirmation.


Dated as of November ____, 2008


VANTAGE DRILLING COMPANY




By:
   
Name:
   
Title:
   


 
A-8

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM


(To assign the foregoing Warrant, execute
this form and supply the required information.
Do not use this form to purchase shares.)


FOR VALUE RECEIVED, the undersigned hereby, sells, assigns and transfers unto:



     
whose address is
     
(Please Print)
 



and whose Social Security or other Taxpayer Identification Number is:
 



the foregoing Warrant and all rights thereunder, hereby constituting and
appointing _____________________________________ to transfer said Warrant on the
books of the Company, will full power of substitution in the premises.


Dated: _______________________, 20____.



 
Holder’s Signature:
     
Holder’s Name:
     
(Please Print)
   
Holder’s Address:
     
(Please Print)
           
Signature Guaranteed: 
   





NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever, and must be guaranteed by a bank or trust company or by a
member of the National Association of Securities Dealers, Inc. Officers of
corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 
A-9

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE


To:
Vantage Drilling Company

777 Post Oak Boulevard, Suite 610
Houston, TX 77056


(1)           The undersigned hereby elects to purchase
___________________________ Ordinary shares (the “Shares”) of Vantage Drilling
Company pursuant to the terms of the attached Warrant, and tenders herewith
payment of the purchase price in full, together with all applicable transfer
taxes, if any.


(2)           Please issue a certificate or certificates representing the Shares
in the name of the undersigned or in such other name as is specified below:





       
(Print Name)
               
(Print Address)
 





(3)           The undersigned confirms that the Shares are being acquired for
the account of the undersigned for investment only and not with a view to, or
for resale in connection with, the distribution thereof and that the undersigned
has no present intention of distributing or selling the Shares.


(Date)
                     
(Signature)
             
(Print Name)
 

 
 
A-10

--------------------------------------------------------------------------------